SHEPARD, Justice.
This is an appeal by the plaintiff-appellant Eldridge from an order denying a motion for a new trial following a jury verdict in favor of defendants-respondents. We affirm.
Plaintiff brought this action for personal injuries and property damages sustained in an automobile-motorcycle collision. The jury verdict allocated 55% of the negligence to the plaintiff and 45% of the negligence to the defendant. Hence, plaintiff was denied any recovery. Plaintiff-appellant argues that the jury verdict is not supported by the evidence in that in view of the physical facts surrounding the accident, it could not have occurred as asserted by defendant-respondent at trial. We disagree. The record reveals substantial, although conflicting, evidence regarding the issues of negligence and proximate cause and such were, therefore, clear factual questions for resolution by the jury. E. g., Gavica v. Hansen, 101 Idaho 60, 608 P.2d 861 (1980); Smith v. City of Preston, 97 Idaho 295, 543 P.2d 848 (1975).
Affirmed. Costs to respondent.
DONALDSON, C. J., and BAKES, McFADDEN and BISTLINE, JJ., concur.